FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                     UNITED STATES COURT OF APPEALS                July 18, 2014
                                                               Elisabeth A. Shumaker
                                 TENTH CIRCUIT                     Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 14-6067
 v.                                            (D.C. Nos. 5:13-CV-01336-F &
                                                    5:10-CR-00120-F-1)
 JESSE JAMES RAMSEY, III,                              (W.D. Okla.)

          Defendant-Appellant.



           ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Roughly two years after his conviction for federal felony drug offenses

became final, Jesse Ramsey filed a motion seeking to have his conviction and

sentence set aside. But, as the district court recognized, a federal habeas

petitioner normally has only one year within which to seek collateral relief like

this. See 28 U.S.C. § 2255(f). Of course, the deadline can be tolled for equitable

reasons and so the district court gave Mr. Ramsey a chance to file a response

explaining why he should receive the benefit of equitable tolling — or, indeed, to



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
explain any other reason why his claim shouldn’t be dismissed as time-barred. In

the end, however, Mr. Ramsey failed to persuade the district court and that court

dismissed his case as untimely.

      Mr. Ramsey now seeks to appeal this holding. To do so, he must first

obtain a certificate of appealability. 28 U.S.C. § 2253(c). And to do that, he

must show “jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000); 28 U.S.C. § 2253(c)(2).

      This much we cannot say Mr. Ramsey has accomplished. In his submission

to this court, he insists that he failed to file within the one-year statute of

limitations because his attorney never returned his phone calls and because he

was led to believe he had more time by other prisoners. Though Mr. Ramsey

argues that this entitles him to equitable tolling, our precedent requires us to hold

otherwise. See Johnson v. Jones, 502 F. App’x 807, 809 (10th Cir. 2012)

(rejecting petitioner’s request for equitable tolling based on his attorney’s failure

to file appeal after petitioner instructed him to). Mr. Ramsey’s request for leave

to proceed in forma pauperis is granted, but his request for a COA is denied and

this appeal is dismissed.

                                         ENTERED FOR THE COURT


                                         Neil M. Gorsuch
                                         Circuit Judge

                                          -2-